The following opinion was filed April 25, 1889:
Cole, C. J.
A motion for rehearing is made by the' appellants in this case, in order that the court may decide (1) as to the rights of the infants to maintain this action before redemption, and (2) as to the rights of innocent purchasers of lots set off to "Whittlesey in the partition judgment which is held' void for fraud.
As to the first point, in the complaint the plaintiffs ask for relief on condition of paying into court the amount necessary to redeem any of the lots which had been sold for nonpayment of taxes, and the discharge of all claims based upon the tax deeds which are set aside, and the court in the tenth finding found that the plaintiffs had paid into the office of the county clerk of Ashland county the amount of money requisite to redeem their interests: The minors could not be deprived of their right to redeem from the *85tax liens without annulling the statute, which gives them that right. We did not overlook the point taken, that they must exercise that right before commencing the action, but considered it so obviously untenable as not to require notice. In this case there was an offer to redeem, and a redemption in fact; and the decisions in Wright v. Wing, 18 Wis. 45, and Woodbury v. Shackleford, 19 Wis. 55, have no application.
In regard to the second point, we remark that it is not raised by the pleadings, and any expression of opinion upon it would be traveling outside of the issues made on the -record. None of the defendants putin an answer claiming to be innocent purchasers of lots set off to Whittlesey in the partition judgment of July, 1877; therefore there was no decision of the rights of such parties, for obvious reasons. If it should be made to appear that there are any such parties, the court below may perhaps protect them in the partition by setting off their lots to the defendant Whittlesey. But there is nothing in the record before us which justifies our expressing an opinion as to the rights of innocent purchasers from Whittlesey under the partition decree; consequently we express none.
By the Gourt.— The motion for a rehearing is denied, with $25 costs.